Citation Nr: 1109334	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism and dementia, to include as due to posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability based upon individual unemployability (TDIU) benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In August 2008, the Veteran's claim was remanded for further evidentiary development, including a VA examination.  As will be discussed below, the Board finds that the examination was inadequate and the claim must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that another remand is necessary.

In the August 2008 remand, the Board requested that the VA examiner determine whether the Veteran's alcohol dependence was caused or aggravated by his service-connected PTSD.  Additionally, the Board requested that the examiner provide a rationale for the opinion.  

Upon December 2009 VA examination, the examiner diagnosed the Veteran as having PTSD, schizoaffective disorder, and alcohol dependence.  The examiner opined that the Veteran's service-connected PTSD less likely than not caused his chronic alcoholism, and it was less likely than not that his service-connected PTSD aggravated his chronic alcoholism.  The examiner, however, did not provide any rationale for reaching this opinion.  He merely stated that the Veteran reported drinking less when he was younger, and he refused any treatment for his PTSD or alcohol abuse.  As such, the Board finds this opinion to be incomplete.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the lack of rationale for the opinion given in the December 2009 VA examination, the claim must again be remanded.  The examiner should be given specific instructions to provide a rationale in conjunction with any opinion given.  

The Veteran's representative raised the issue of the Veteran's having dementia related to his chronic alcoholism and PTSD.  It does not appear that the Veteran has a current diagnosis of dementia or alcohol-induced dementia, but the Veteran has reported in the course of treatment that he has memory problems, forgetfulness, and his mind stops.  In addition to the opinion sought in regards to chronic alcoholism due to PTSD, the examiner should be requested to comment on the Veteran's contention that he has dementia.  

It appears as though the Veteran may have raised the issues of entitlement to service connection for heart disease, pre-diabetes, hypertension, and eye problems, but they have not been addressed by the Agency of Original Jurisdiction (AOJ).  Although the Board does not have jurisdiction over them, they must be considered before appellate consideration of the TDIU issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his alcohol abuse disorder.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD caused his chronic alcoholism, and an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD aggravated his chronic alcoholism.  The examiner should specifically comment on the Veteran's assertions that he began using alcohol in excess following his tour in Vietnam, and that he reported using alcohol to forget and deal with his PTSD symptoms related to his experiences in Vietnam.  The examiner is further requested to comment on the Veteran's assertion that he has dementia related to his chronic alcoholism and/or service-connected PTSD.  The examiner should provide a rationale for all opinions given.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO must contact the Veteran and inquire whether he is raising the issues of entitlement to service connection for heart disease, pre-diabetes, hypertension, and eye problems.  If so, the RO must develop and adjudicate the issues as appropriate.

3.  Then, when the development requested has been completed, the case should be reviewed on the basis of the additional evidence-including whether the Veteran is entitled to TDIU benefits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



